Citation Nr: 0836323	
Decision Date: 10/22/08    Archive Date: 10/27/08

DOCKET NO.  03-36 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a left ankle disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from October 1972 to 
December 1979 and from August 1986 to April 1994.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas.  In June 2006, the Board remanded 
the claim to the RO, via the Appeals Management Center (AMC) 
in Washington, D.C., for further development.

The Board notes that, in April 2008, the veteran submitted 
additional medical evidence in support of his claim, and 
waived RO consideration of this evidence in the first 
instance.


FINDING OF FACT

The veteran's residuals of left ankle fracture were caused by 
the effects of service connected disabilities.


CONCLUSION OF LAW

Service connection for a left ankle disorder as secondary to 
the service-connected disability is established.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted, on a secondary basis, for a 
disability, which is proximately due to, or the result of an 
established service-connected disorder.  38 C.F.R. § 3.310.  
Similarly, any increase in severity of a nonservice- 
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice- connected disease, 
will be service connected.  Allen v. Brown, 7 Vet. App. 439 
(1995).  In the latter instance, the nonservice-connected 
disease or injury is said to have been aggravated by the 
service-connected disease or injury.  38 C.F.R. § 3.310. 

In cases of aggravation of a veteran's nonservice-connected 
disability by a service-connected disability, such veteran 
shall be compensated for the degree of disability over and 
above the degree of disability existing prior to the 
aggravation.  38 C.F.R. § 3.322.  Effective October 10, 2006, 
VA amended 38 C.F.R. § 3.310 to implement a decision by the 
United States Court of Appeals for Veterans Claims (Court) in 
Allen, which addressed the subject of the granting of service 
connection for the aggravation of a nonservice-connected 
condition by a service-connected condition.  See 71 Fed. Reg. 
52,744-47 (Sept. 7, 2006).  The existing provision at 
38 C.F.R. § 3.310(b) was moved to sub- section (c).  Under 
the revised section 3.310(b), the regulation provides that:

Any increase in severity of a nonservice-
connected disease or injury that is proximately 
due to or the result of a service-connected 
disease or injury, and not due to the natural 
progress of the nonservice-connected disease, 
will be service connected.  However, VA will not 
concede that a nonservice-connected disease or 
injury was aggravated by a service-connected 
disease or injury unless the baseline level of 
severity of the nonservice-connected disease or 
injury is established by medical evidence 
created before the onset of aggravation or by 
the earliest medical evidence created at any 
time between the onset of aggravation and the 
receipt of medical evidence establishing the 
current level of severity of the nonservice-
connected disease or injury.  The rating 
activity will determine the baseline and current 
levels of severity under the Schedule for Rating 
Disabilities (38 C.F.R. part 4) and determine 
the extent of aggravation by deducting the 
baseline level of severity, as well as any 
increase in severity due to the natural progress 
of the disease, from the current level.

71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. § 
3.310(b)).

The Board has reviewed this case under both Allen and the old 
and new criteria.  See generally Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003, 69 Fed. Reg. 25179 
(2004).  As the benefit sought on appeal is granted in full, 
the Board finds no prejudice to the veteran in evaluating his 
claim either the old or new criteria.

The veteran alleges that a left ankle fracture incurred in 
March 1998 is secondary to an instance of left leg give-way 
caused by his service connected left knee disability.  VA 
clinical records show that the veteran presented in March 
1998 reporting an instance of knee give way causing him to 
twist his ankle.  An X-ray examination showed a non-displaced 
lateral malleolar fracture.

Effective to the date of the left ankle injury in March 1998, 
the veteran has been awarded a 40 percent rating for 
residuals of lumbar spine injury with degenerative disc 
disease of L5-S1, a 10 percent rating for residuals of left 
great toe injury, and a 10 percent rating for residuals of 
left knee injury.

Historically, the veteran voiced some complaints of left knee 
"buckle" in service (providing important evidence in this 
case that this condition can cause a "buckle"), but no 
instability of the knee was found on examination.  He also 
complained of give way weakness of the left lower extremity 
following an injury to the lumbar spine, but no cause for his 
symptoms was found.

Post-service, the veteran continued to report occasional 
instances of left leg weakness and give-way.  For example, on 
VA compensation and pension examination in May 1994, he 
reported occasional weakness of the left lower extremity with 
rare instances of give-way.  A February 1995 VA clinical 
record noted his report of left knee give-way with occasional 
locking.  At that time, he was noted to have weak quadriceps 
but his left lower extremity otherwise showed good to normal 
strength grossly.  There was no medical evidence confirming 
left lower extremity instability prior to the March 1998 left 
ankle injury.

The question presented, therefore, is whether the evidence of 
record supports the veteran's allegation that an instance of 
left lower extremity give-way (of service connected origin) 
caused or contributed to his left ankle fracture in March 
1998.  

In June 2006, the Board remanded the case for VA opinion on 
the issue of "whether it is at least as likely as not that 
the left ankle fracture is proximately due to or the result 
of the veteran's service-connected left knee disability."

A December 2006 VA compensation and pension examination found 
that the veteran's had no functional impairment of the left 
knee, except from the standpoint of kneeling due to an 
Osgood-Schlatter deformed knee.  The examiner deemed the 
veteran's Osgood-Schlatter's disease a developmental 
condition which bore no relationship to the left ankle 
fracture.

The RO returned this examination report as inadequate for 
rating purposes, noting that the veteran was service 
connected for a left knee disability and that the opinion 
provided was non-responsive to the Board's remand orders.

A November 2007 VA compensation and pension examination again 
found the veteran to have a developmental condition of 
Osgood-Schlatter's disease unrelated to service.  The 
examiner further found that this developmental abnormality, 
which was symptomatic to pressure and bumping, had no causal 
relationship in causing instability of the left knee.

Additional evidence added to the record includes an April 
2008 private orthopedic examination report, which included 
review of the March 1998 left ankle injury treatment records.  
The examiner offered diagnoses of Osgood-Schlatter's, 
patellar tendonitis, and left ankle sprain.  The examiner 
noted that it was not an uncommon occurrence for a patient to 
present with chief complaint of left knee giving way and to 
subsequently fall, which appeared to be the case in March 
1998.  As such, the examiner found a "high possibility" 
that the veteran's preceding left knee condition caused a 
give-way incident leading to the left ankle injury.
  
With application of the doctrine of the benefit of the doubt, 
the Board is able to find that the veteran's residuals of 
left ankle fracture is proximately due to the effects of 
service connected disabilities.

The Board observes that the veteran's service and post-
service medical records document his complaint of left knee 
give-way prior to the March 1998 falling injury in question.  
The Board finds that the veteran's description of injury at 
the time of the actual incident in March 1998 bears the 
indicia of reliability, as it was spontaneously made in the 
context of seeking appropriate medical treatment and made 
several years prior to seeking compensation benefits.  
However, the opinions by the VA and private examiner do not 
fully address the relevant evidentiary record nor provide 
sufficient discussion as to the cause(s) of left leg 
instability present in March 1998, if any.

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.

Based upon the evidence provided, the Board finds that any 
doubt should be resolved in favor of the veteran.  The 
veteran's description of the circumstances leading to his 
March 1998 is credible, and supported by prior documented 
complaints of give-way episodes and left lower extremity 
weakness (either due to service connected left knee and/or 
lumbar spine disability).  A private examiner has provided 
opinion that the veteran's service connected left knee 
disability was a causal factor for the falling injury in 
March 1998.  The VA opinion, on the other hand, does not 
fully address the relevant evidentiary record.  Accordingly, 
the Board resolves reasonable doubt in favor of the veteran 
and grants his appeal.  38 U.S.C.A. § 5107(b); Gilbert, 1 
Vet. App. at 55- 56.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In this 
case, the Board is granting in full the benefit sought on 
appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.

ORDER

Service connection for a left ankle disorder is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


